Orders denying defendant’s motions to vacate judgment granted by default reversed upon the law and the facts, without costs, and motions granted, without costs. The moving affidavits show that defendant’s trial counsel, on the day that the default was taken, was actually engaged in Part XVIII of the Supreme Court, New York county. Rule III of the Trial Term in that county reads in part as follows: “No application for a postponement of the trial of a cause shall be entertained after such cause has been sent to a part for trial. Such cause shall remain in the part to which it was sent for trial until final disposition. When a cause has been tried and the jury disagreed, or a juror has been withdrawn, or a verdict set aside, or there has been a mistrial, such cause may be restored to a day calendar, its position thereon, whether on the Ready Calendar or the Reserve Calendar, to be fixed by the justice holding the part from which it was sent.” Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.